Citation Nr: 1709480	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  05-35 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral residuals of frostbite of the feet.

(The issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU) is the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1965, but only his service from August 25, 1961, to August 24, 1963, is considered honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2013 and July 2016 the Board remanded the claim for additional development.

Notably, in July 2008, the Veteran testified in part regarding the issue of entitlement to TDIU before Acting Veterans Law Judge (AVLJ) Jacqueline Barone at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file. 

In April 2012, the Veteran and his spouse testified in part regarding the issue of service connection for a low back condition before Veterans Law Judge (VLJ) Tara Reynolds at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.  VLJ Reynolds left employment at the Board and the Veteran was afforded another opportunity for a Board hearing pursuant to 38 C.F.R. § 20.707 (2016).  In February 2013 he indicated that he did not want another hearing. VLJ Reynolds has since returned to the Board.

Because claims must be decided by the VLJ who conducts a hearing on the matter, there will be two separate decisions in this case, each decided by the VLJ who held a hearing in the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral residuals of frostbite of the feet.

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, the Board remanded this matter most recently in July 2016 for further development.  As part of the July 2016 remand, the Board instructed the RO to provide an etiological medical opinion for the claim for service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral residuals of frostbite of the feet.  The July 2016 Board remand determined that a previous VA examiner's etiology opinions in a December 2014 VA examination and in an August 2015 addendum opinion were inadequate as the examiner focused on current neurological findings rather than the Veteran's allegations that he fell in 1990 due to numbness of his feet when he hit a slick spot and that he continued to experience falls associated with residuals of frostbite of his feet which aggravate his back.

The July 2016 remand instructions specifically indicated that the examiner was to address whether the Veteran's currently diagnosed low back disability was caused by a fall due to service-connected bilateral residuals of frostbite of the feet, to include residual numbness, or aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by the service-connected bilateral residuals of frostbite of the feet, to include residual numbness.

The Board notes that pursuant to the July 2016 Board remand, the Veteran was afforded an examination in November 2016.

The November 2016 VA examiner opined that there was not a 50 percent or better probability that the Veteran's low back disability was caused by a fall due to service-connected bilateral residuals of frostbite of the feet, to include residuals numbness; or aggravated by the service-connected bilateral residuals of frostbite of the feet disability.  

The November 2016 VA examiner noted that the contemporaneous examinations at the time of the Veteran's back injury were all negative for mentions of frostbite, a foot problem, or any numbness due to a foot/frostbite problem in any form or fashion.  The examiner reported that while in 2005 a VA examiner found that it was likely that the Veteran's previous frostbite injury was related to development of current complaints of bilateral foot pain and numbness, there was no medical documentation of numbness or tingling in the records in the 1990's whether subsequent to his injury or in primary care or hospitalization visits. 

The examiner also noted that there was substantial medical documentation of a diabetic cause for peripheral neuropathy and vascular claudication.  As a result, he opined that it was more likely than not that the Veteran's numbness and tingling was due to diabetes because there was no nexus to the Veteran's in-service frostbite injury.  The examiner further noted that the first documentation of numbness and tingling in his feet was the August 2005 VA examination and that there was a medical opinion in the record that his foot numbness and tingling was due to diabetic neuropathy.

As noted above, the July 2016 Board remand instructions specifically indicated that the examiner was to address whether the Veteran's currently diagnosed low back disability was caused or aggravated by his service-connected bilateral residuals of frostbite of the feet disability.

While the November 2016 VA examiner opined that there was not a 50 percent or better probability that the Veteran's low back disability was caused or aggravated by the service-connected bilateral residuals of frostbite of the feet disability, the Board notes that the examiner did not actually address whether the Veteran's low back disability was aggravated by the service-connected bilateral residuals of frostbite of the feet disability.  Instead, the examiner specifically indicated that it was more likely than not that the Veteran's numbness and tingling was due to diabetes because there was no nexus to the Veteran's in-service frostbite injury.

Notably, the determination of the nexus of the numbness and tingling of the Veteran's feet is not at issue here as this has been previously determined.  The Veteran was granted service connection for bilateral residuals of frostbite in a September 2005 rating decision on the basis of an August 2005 VA opinion which determined that it was more likely than not that the Veteran's previous frostbite injury played some role in the development of his current complaints of bilateral foot pain and numbness.  

As a result, like the previous VA examiner's etiology opinions in December 2014 and August 2015, the Board finds that the November 2016 VA examiner's opinion is also inadequate as he did not specifically discuss the Veteran's allegations that he continues to experience falls associated with his residuals of frostbite of the feet which aggravate his back.  

The VA examiner determined that the Veterans' numbness and tingling was not attributable to his service-connected residuals of frostbite as they instead were related to diabetic neuropathy.  As a result, the examiner did not specifically address whether the Veteran's low back disability was aggravated by the service-connected bilateral residuals of frostbite of the feet.

Thus, this opinion does not adequately address whether the Veteran's currently diagnosed low back disability is aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by his service-connected bilateral residuals of frostbite of the feet, to include residual numbness and tingling, as instructed by the July 2016 Board remand instructions.  

The November 2016 examination report does not comply with the Board's July 2016 remand instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the Board finds that the November 2016 VA examiner should amend his examination report in accordance with the Board's July 2016 directives cited herein to determine whether or not the Veteran's low back disability was aggravated by his bilateral residuals of frostbite of the feet disability.  Consequently, a new remand is required to comply with the holding of Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the VA examiner that examined the Veteran in November 2016.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.

Accepting the Veteran's reporting of his low back injury from a fall as credible, the examiner should determine if it is at least as likely as not (50 percent probability or greater) that the low back disability has been permanently aggravated beyond its natural progression by the service-connected bilateral residuals of frostbite of the feet disability.

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should, to the extent that is possible, provide an opinion as to approximate baseline level of severity of the low back disability before the onset of aggravation.

For purposes of this examination, the examiner should note that the Veteran's symptoms of tingling and numbness have been attributed to his service-connected frostbite of the feet disability.  The examiner should also specifically address the Veteran's allegations that he fell in 1990 due to numbness of his feet when he hit a slick spot and that he continued to experience falls associated with residuals of frostbite of his feet which aggravate his back.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the issue.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.








						(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




